Citation Nr: 0101431
Decision Date: 01/18/01	Archive Date: 03/12/01

Citation Nr: 0101431	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



VACATUR

On June 5, 2000, the Board entered a final decision in this 
appeal.  The appellant had been scheduled for a hearing 
before a member of the Board on May 4, 2000.  Evidence of 
record at the time of the June 2000 Board decision indicated 
that he had canceled this hearing; however, in actuality he 
had requested a postponement of the hearing.  Accordingly, he 
was rescheduled for a video-conference hearing before a 
member of the Board on June 29, 2000, and appeared for the 
hearing.  There is no indication that the appellant has filed 
a notice of appeal with the U.S. Court of Appeals for 
Veterans Claims.  In order to assure due process, the Board 
will vacate the June 5, 2000, decision in the instant appeal 
pursuant to 38 C.F.R. § 20.904 and issue the decision that 
follows in its place.


ORDER

The Board decision of June 5, 2000, in the above-captioned 
appeal is vacated.


	
		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 



Citation Nr: 0014671	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Army from July 
6, to August 2, 1967.  He served on active duty for training 
(ACDUTRA) in the National Guard from April 18, 1964, to 
October 10, 1964; June 4, 1965, to June 19, 1965; and July 
29, 1966, to August 13, 1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) by means of an April 1996 rating decision rendered by 
the Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 1997, the Board remanded the case to the RO for 
additional development.  Said development having been 
completed, the case is returned to the Board for further 
appellate consideration.

In a December 1999 VA Form 646, Statement of Accredited 
Representative in Appealed Case, a Travel Board Hearing was 
requested.  A hearing before a member of the Travel Section 
of the Board was scheduled for May 4, 2000.  However, the 
hearing was canceled by the veteran. 


FINDING OF FACT

There is no evidence of a disability that is shown by the 
evidence to have resulted from a superimposed injury or 
disease during service to any spondylosis or 
spondylolisthesis of the lumbar spine.



CONCLUSION OF LAW

The claim of service connection for a low back disorder is 
not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

As noted above, the veteran served on ACDUTRA from April 18, 
1964, to October 10, 1964; June 4, 1965, to June 19, 1965; 
and from July 29, 1966, to August 13, 1966.  In January 1964 
he was afforded a physical examination in conjunction with 
his enlistment in the Army National Guard.  His spine and 
other musculoskeletal system were noted to be within normal 
limits.  Similarly, a September 1964 separation examination 
report also indicates that his spine and other 
musculoskeletal system were within normal limits.  Service 
medical records are silent for any complaint, treatment, or 
diagnosis of any back disability during the veteran's periods 
of ACDUTRA.  

Subsequent to his service in the National Guard, the veteran 
was drafted into active duty with the U.S. Army.  A July 6, 
1967, induction examination report indicates that he gave a 
history of recurrent back pain.  On examination, he had mild 
left lumbar tenderness with no radiation.  Deep tendon 
reflexes were "O.K."  It was determined that the veteran 
was qualified for induction.

A July 13, 1967 medical board examination report indicates 
that the veteran had spondylolysis with first degree 
spondylolisthesis, L5-S1, symptomatic, as shown on x-ray.  
The veteran indicated that, in the summer of 1966, he 
developed pain in his lower back area while lifting a box of 
ammunition while serving on ACDUTRA.  The pain lasted for 
three weeks before subsiding.  For the past several months, 
he complained of progressively more severe low back pain with 
radiation to both buttocks.  He stated that this pain 
radiated to both buttocks and lasted approximately 3 weeks 
before subsiding spontaneously.  The medical board determined 
that the veteran's back condition existed prior to his 
service and was not aggravated by service and that he was 
unfit for induction or retention in the Army.  His condition 
was characterized as a birth defect in the spine.  He was 
therefore separated from active duty.  

A May 1972 emergency room report from the Jackman Health 
Center indicates that the veteran was injured "on the job" 
when a tree fell on his shoulder, arm, head, and back.  A 
diagnosis of a fracture and dislocation of the right shoulder 
was rendered.  

A September 1978 x-ray report from the Jackman Health Center 
shows moderate increase in the normal lordotic curvature of 
the lumbosacral articulation with a large transverse L5.  
Degenerative joint disease and narrowed disc space was noted 
at L5-S1.  

In a March 1983 letter, Dr. Carl E. Osborn of the Waterville 
Osteopathic Hospital indicates that he initially treated the 
veteran in July 1982 for back discomfort.  At that time, he 
complained of back cramps, back pain, and neck discomfort.  
The veteran related a history of a back injury in May 1978 
that occurred while he was working as a woodcutter.  Dr. 
Osborn opined "with a reasonable degree of medical 
probability" that the veteran's low back spondylolisthesis 
was aggravated by the May 1978 accident and that if he 
continued to work as a wood cutter, he would continue to have 
back pain related to his employment.  Treatment records from 
the Waterville Osteopathic Hospital show treatment for 
spondylolisthesis and low back pain from July 1982 to July 
1993.

A February 1989 statement from Dr. Charles W. Sullivan, a 
private physician, indicates that the veteran was under care 
for the treatment of his back.  Dr. Sullivan indicated that 
the veteran was advised that he may return to full-time 
employment operating the "delimber."

An August 1995 VA outpatient treatment record indicates that 
the veteran complained of persistent low back pain.  He 
alleged that he injured his back while on active reserve duty 
training in the mid-1960s.  He was reportedly diagnosed as 
having a pulled muscle at that time.

An October 1996 statement from Major General Earl L. Adams, 
the Adjutant General of the Maine Army National Guard, 
indicates his office had reviewed the veteran's personnel 
records and found no record of a back injury.

In January 1997, the veteran appeared at a hearing before a 
RO hearing officer.  He testified that he injured his back 
while serving on ACDUTRA with the Maine National Guard as a 
tank crewman in the summer of 1965 or 1966.  He indicated 
that injury occurred while off-loading 90 mm shells from the 
back of a truck at Fort Drum, New York.  He stated that he 
was seen by a doctor at the base dispensary and was told that 
he had pulled a muscle.  He was uncertain if he received 
private medical treatment for his back subsequent to this 
incident.  The veteran reported that he had not injured his 
back prior to this incident.  He further stated that after 
entering service in July 1967, he was not able to wear his 
pistol belt because it caused radiating back pain.  He was 
not able to keep up with the drills/marching.  He was 
reportedly told he had a congenital defect.

Pursuant to the Board's July 1997 Remand, the veteran was 
afforded a VA examination in September 1998.  The veteran 
reported a history of low back pain following an incident in 
August 1966 in which he experienced sharp low back pain with 
radiation into both buttocks following an attempt to lift 
boxes of ammunition from a truck.  He related subsequent 
recurrences of low back pain on repeated occasions.  A 
diagnosis of spondylolisthesis, grade I, was rendered.  The 
examiner noted that there were no neurological deficits.  He 
opined that the veteran's low back disability was 
"congenital and not an acquired condition which is likely to 
have been aggravated by the events in the service described 
by the patient."  The examiner reviewed a July 1998 private 
lumbosacral computed tomography (CT) scan which indicated a 
impression of probable spondylolysis at L5 with very mild 
spondylolisthesis.  The examiner also considered a September 
1998 VA x-ray report indicated quite mild spondylolisthesis 
of L5 on S1 with findings suggesting porous defects at that 
level; increased lumbar lordosis and slight scoliosis convex 
to the right.  

In May 1999, the veteran's claims folder was forwarded to a 
VA physician to comment on the likelihood of aggravation of 
the veteran's preexisting congenital back injury during his 
active service.  After reviewing the veteran's claims folder 
and medical history, the VA physician indicated that there is 
"no evidence that this congenital abnormality was 
symptomatic prior to 1966.  Since this is a congenital 
disorder, the spondylolisthesis WAS NOT aggravated by the 
activities while on active duty." (Emphasis in original).  
The examiner specifically stated that the veteran's low back 
condition was likely to be symptomatic when he was doing 
laborious activity, such as lifting an ammo box, but was 
"not caused by, nor aggravated by, any active duty 
activities."  


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1999); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  A veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service.  38 C.F.R. 
§ 3.304(b) (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (1999).  Service connection for arthritis may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1999).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1999); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran is currently diagnosed as having spondylolysis 
and spondylolisthesis of the lumbar spine.  This condition 
has been characterized as a congenital defect by medical 
examiners.  A congenital or developmental defect is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (1999).  No disability resulting from a 
congenital or developmental defect may be service connected.  
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The VA General 
Counsel has defined a "defect" as an imperfection or 
structural abnormality.  VAOPGCPREC 82-90.  The above medical 
evidence clearly establishes that the spondylolysis and 
spondylolisthesis of the lumbar spine are developmental 
defects.  Therefore, more than an increase in severity during 
service is required to warrant a grant of service connection.  
There is a lack of entitlement under the law to service 
connection for these conditions unless the evidence shows 
that they were subject to a superimposed disease or injury 
during military service that resulted in disability apart 
from the developmental defect.  See VAOPGCPREC 82-90; Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law). 

Concerning service connection for a low back disorder other 
than spondylosis or spondylolisthesis, the veteran was 
diagnosed as having degenerative joint disease and disc space 
narrowing at L5-S1.  Therefore, the Board finds that there is 
sufficient medical evidence of a current disability, and the 
first element of a well-grounded claim has been satisfied.

The veteran has stated that he injured his low back during 
ACDUTRA in 1965 or 1966.  Therefore, the Board finds that 
there is sufficient lay evidence of incurrence of a disease 
during service, and the second element of a well-grounded 
claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  There is no 
medical evidence of record of a nexus between the present 
degenerative joint disease and disc space narrowing at L5-S1, 
or any other low back disability, and the in-service injury 
and/or any post-service symptomatology.  Savage, 10 Vet. App. 
at 497 (holding that veteran's own testimony that he 
sustained a back injury in service, walked with a limp ever 
since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
present disability etiologically to the veteran's in-service 
and/or any post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating any current degenerative 
joint disease and disc space narrowing at L5-S1 to any in-
service finding or event or to any post-service 
symptomatology.  The veteran's statements are not competent 
in this regard.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Although the veteran may have continuously experienced low 
back symptomatology since active service and/or ACDUTRA, 
there is no medical evidence in the record at all tending to 
show that there was an underlying chronic disability which 
caused the symptoms in service and that that underlying 
disability also has caused all the intermittent complaints of 
symptomatology experienced since service.  Similarly, there 
is no medical evidence tending to show that the in-service 
symptoms represented the onset of chronic degenerative joint 
disease and disc space narrowing at L5-S1.  There is no 
evidence of a disability that is shown by the evidence to 
have resulted from a superimposed injury or disease during 
active service or ACDUTRA to any spondylosis or 
spondylolisthesis of the lumbar spine.
  
Because no medical evidence has been presented or secured to 
render plausible a claim that the degenerative joint disease 
and disc space narrowing at L5-S1 diagnosed in 1978 had its 
onset in active service or ACDUTRA or is the result of, or 
related to, any disease contracted or injury sustained in 
active military service, the Board concludes that this claim 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Even assuming, for the sake of argument, that the veteran's 
congenital spondylosis and spondylolisthesis (shown by the 
medical evidence to pre-exist active service) was a disease 
as opposed to a defect, the veteran has presented no medical 
or lay evidence that this condition was aggravated by active 
service.  All of the medical evidence of record in this case 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service shows no in-service 
aggravation of this disability.  It was symptomatic both on 
entry to and separation from service in 1967.  After service, 
there was no evidence of any treatment for the condition for 
many years.  Indeed, a VA physician opined that this 
condition was not aggravated by service.

Well-groundedness of a claim is a threshold matter, and the 
Board has no jurisdiction to adjudicate a claim on the merits 
unless it is well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  There is no duty to assist further in the 
development of this claim because such additional development 
would be futile.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a low back 
disorder.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations with regard to the veteran's 
claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a low back disorder is denied. 


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

0026267698     010108    1013772    01-00437

Citation Nr: 0100437	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from June 1966 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a 
September 1997 rating decision of the Department of Veterans Affairs (VA) 
Houston, Texas Regional Office (RO).


ORDER TO VACATE

On October 6, 2000, the Board issued a decision which denied the veteran's 
claim seeking entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.  While the case was being decided by the Board, 
the veteran submitted a request to present his arguments at a hearing on 
appeal before a hearing officer at the RO.  

The Board may vacate an appellate decision when a veteran is denied due 
process of law.  38 U.S.C.A. 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
20.904 (2000).  Failure to provide the veteran an opportunity to have a 
hearing as requested constitutes a denial of due process of law.  See 38 
C.F.R. 20.904(a)(3) (2000).  Accordingly, the October 2000 decision of the 
Board as to the issue of entitlement to an increase (compensable) 
disability rating for bilateral hearing loss must be vacated, and a new 
decision will be entered as if the October 2000 decision by the Board had 
never been issued.



		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals
 




Citation Nr: 0026803	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  
In that decision the RO continued a noncompensable rating for 
bilateral hearing loss and tinnitus.  The veteran perfected 
an appeal of the September 1997 decision.

In an April 1998 rating decision, the RO increased the 
disability evaluation for tinnitus to 10 percent disabling.  
Pursuant thereto, in an October 1997 notice of disagreement, 
the veteran stated that his claim for tinnitus was no longer 
at issue.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran currently has Level II hearing acuity in the 
right ear and Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables 
VI, VII, Diagnostic Code 6100 (effective before and after 
June 10, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the veteran's service medical records indicates 
that an April 1966 report of medical examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
10
LEFT
0
0
0
N/A
5

A February 1970 report of medical examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
25
LEFT
0
0
0
N/A
30

The veteran underwent regular audiograms from 1977 to 1991 as 
part of a special hearing conversation program.  All of these 
audiograms showed the existence of an ongoing bilateral 
hearing disability.  

VA Medical Center (VAMC) outpatient treatment records from 
September to October 1989 show that the veteran had a 
significant threshold shift in the right ear.  

During a June 1990 personal hearing, the veteran stated that 
while in service he was exposed to extensive noise from the 
firing of weapons.  He also stated that during this period of 
time he could not wear ear protection because this would have 
impaired his ability to detect the presence of enemy troops.  
The veteran added that he was exposed to significant noise in 
service while performing his duties as a mechanic.  These 
duties included the repair of large generators, tactical 
vehicles, and the removal and replacement of truck tires with 
a large air impact gun which was powered by huge compressors.  

A February 1991 VA Medical Record shows a diagnosis of 
hearing loss.  It was noted that upon review of an audiogram 
there was a significant threshold shift since 1978.  

In April 1992, the veteran underwent a VA audiometric 
examination which revealed audiological findings, pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
45
60
65
LEFT
0
10
60
65
70

VA Medical Records from April to May 1992 show that the 
veteran reported having trouble with hearing on the job.  It 
was noted that the veteran had upper frequency hearing loss.  
The VA examiner found that the veteran had trouble 
discriminating in a noisy room but he did well in a small 
room with only another person or a few other persons.  On 
examination, puretone results showed a mild to moderately-
severe high frequency sensorineural loss in both ears with 
hearing in the left ear worse than in the right.  Speech 
reception thresholds were consistent with pure-tone results.  
There was good speech discrimination ability in both ears.  
It was also noted that normal (Type A) tympanograms and 
acoustic reflexes were within normal limits with no decay.  
Assessment was asymmetrical hearing loss left worse than 
right and mild to moderately-severe high frequency hearing 
loss in both ears.  

During a June 1995 VA audiological examination, the veteran 
reported suffering from hearing loss in both ears.  The 
veteran told the VA examiner that his hearing loss had 
progressively worsened over the past 25 years.  A VA 
audiometric examination revealed audiological findings, pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
60
60
LEFT
10
15
55
60
65

The average puretone threshold average for the right ear was 
44 decibels and 49 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 percent in the left ear.  It was 
noted that the veteran's hearing sensitivity ranged from 
normal hearing to moderately severe hearing loss in both 
ears.  

An August 1995 VA audiological examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
60
60
LEFT
10
15
55
60
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  

A December 1995 VA Medical Record shows that on physical 
examination the veteran's tympanic membranes were clear and 
mobile.  Assessment was sensorineural hearing loss.  

A March 1996 VA Medical Certificate indicates that the 
veteran had complaints of pain in the ears and some 
dizziness.  On examination, the veteran's tympanic membranes 
and canals were clear except for slight redness.  Impression 
was hearing loss.  

In a March 1996 private medical letter, Michael L. Mintz, 
M.D., stated that the veteran suffered from a long history of 
high frequency neurosensory hearing loss.  Upon physical 
examination, the veteran's tympanic membranes were within 
normal limits and his nose, mouth, and pharynx were clear.  
The veteran's audiogram revealed a bilateral precipitously 
sloping neurosensory loss with a drop to 60 decibels at 2K 
cycles and above.  

A March 1996 VA audiometric examination revealed audiological 
findings, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
65
60
LEFT
0
15
60
65
70

A July 1996 VA audiological assessment indicates that the 
veteran had bilateral asymmetrical sensorineural type hearing 
loss with the left ear being worse than the right.  Speech 
discrimination was good in both ears.  It was noted that 
there had been no change in the veteran's hearing sensitivity 
since the audiogram from August 1995.  

An August 1996 VA audiological examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
60
60
LEFT
10
15
55
65
70

A VAMC outpatient treatment record from October 1996 shows 
that the veteran had complaints of sensorineural hearing 
loss.  It was noted that the veteran did not suffer from 
otalgia or otorrhea.  Assessment was bilateral sensorineural 
hearing loss probably secondary to noise exposure.  

In a December 1996 letter Greg Krempl, M.D., a VA physician, 
stated that the veteran had received treatment in December 
1995 for bilateral sensorineural hearing loss.  

A February 1998 VA audiological examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
65
65
LEFT
15
15
65
65
75

The average puretone threshold average for the right ear was 
49 decibels and 55 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and 94 percent in the left ear.  
Audiological test results showed a moderate to moderately 
severe sensory neural loss of hearing sensitivity from 2000 
to 4000 hertz in the veteran's right ear and a moderately 
severe to severe sensory neural loss of hearing sensitivity 
from 2000 to 4000 hertz in the veteran's left ear.  Interest 
consistency was judged good in both ears.  

Upon physical examination, the veteran's mastoids were 
negative, external ears were well formed, and there was no 
congenital deformity.  External canals were patent, of normal 
size and configuration, without any stenosis, obstruction, or 
foreign bodies.  Tympanic membranes were easily visualized 
and light reflex was preserved.  There was only minimal 
thickening, no scars and no perforation or retraction was 
noted.  A tuning fork examination indicated that air 
conduction was greater than bone conduction.  Impression was 
bilateral hearing loss with tinnitus with bilateral hearing 
aids.  

A September 1998 VA audiological examination revealed 
audiological findings, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
60
60
LEFT
15
20
65
70
65

The average puretone threshold average for the right ear was 
54 decibels and 58 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and 80 percent in the left ear.  

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected bilateral hearing loss.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has diminished, it must be concluded that the evidence 
as a whole does not warrant an increased (compensable) 
disability evaluation. 

In this case, the competent medical evidence of record 
reveals literal designations of Level II hearing acuity in 
the right ear and Level IV hearing acuity in the left ear.  
See 38 C.F.R. § 4.87, Table VI (effective prior to June 10, 
1999).  Therefore, the Board finds entitlement to an 
increased (compensable) rating under the old rating criteria 
is not warranted.

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 64 Fed. Reg. 25208 and 
25209, 38 C.F.R. § 4.85 (effective June 10, 1999).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear, but when impaired hearing is service-connected in only 
one ear the non-service-connected ear is assigned a Roman 
Numeral designation of I, unless the claim involves bilateral 
total deafness.  Id.

Under the current version of the Rating Schedule, the Board 
finds that the results of the veteran's most recent 
audiometric testings do not demonstrate that the veteran's 
bilateral hearing loss warrants an increased (compensable) 
disability evaluation under the Rating Schedule.  The most 
recent valid audiometric test results in literal designations 
of Level II hearing acuity in the right ear and Level IV 
hearing acuity in the left ear.  See 38 C.F.R. § 4.87, Table 
VII.  The application of the Rating Schedule as described in 
Lendenmann establishes no more than a noncompensable rating 
for bilateral hearing loss.  As such, the Board finds that an 
increased (compensable) evaluation for bilateral hearing loss 
under either the old or current version of the Rating 
Schedule is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the 
evidence is against the claim for an increased (compensable) 
rating for bilateral hearing loss.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



_____________________________________
A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 

